Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2009 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2009 Rule 17g-1(d) Dreyfus 100% U.S. Treasury Money Market Fund $2,212,224,919 $1,700,000 Dreyfus Appreciation Fund, Inc. $2,274,328,782 $1,700,000 Dreyfus BASIC Money Market Fund, Inc. $1,169,999,936 $1,250,000 Dreyfus BASIC U.S. Government Money Market Fund $347,207,614 $750,000 Dreyfus BASIC U.S. Mortgage Securities Fund $110,186,308 $525,000 Dreyfus Cash Management $39,276,790,053 $2,500,000 Dreyfus Cash Management Plus, Inc. $7,503,710,686 $2,500,000 Dreyfus Connecticut Municipal Money Market Fund, Inc. $231,552,955 $600,000 Dreyfus Growth and Income Fund, Inc. $388,255,565 $750,000 Dreyfus High Yield Strategies Fund $305,910,347 $750,000 Dreyfus Intermediate Municipal Bond Fund, Inc. $784,292,474 $1,000,000 Dreyfus Liquid Assets, Inc. $5,585,574,255 $2,500,000 Dreyfus Massachusetts Municipal Money Market Fund $245,724,432 $600,000 Dreyfus MidCap Index Fund $1,275,312,322 $1,250,000 Dreyfus Municipal Bond Opportunity Fund $532,244,528 $900,000 Dreyfus Municipal Cash Management Plus $1,568,054,694 $1,500,000 Dreyfus Municipal Income, Inc. $266,045,580 $750,000 Dreyfus Municipal Money Market Fund, Inc. $1,016,663,162 $1,250,000 Dreyfus New Jersey Municipal Bond Fund, Inc. $582,249,376 $900,000 Dreyfus New Jersey Municipal Money Market Fund, Inc. $526,507,502 $900,000 Dreyfus New York AMT-Free Municipal Bond Fund $144,908,938 $525,000 Dreyfus New York AMT-Free Municipal Money Market Fund $319,115,141 $750,000 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2009 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2009 Rule 17g-1(d) Dreyfus New York Municipal Cash Management $1,031,342,362 $1,250,000 Dreyfus New York Tax Exempt Bond Fund, Inc. $1,338,214,125 $1,250,000 Dreyfus Pennsylvania Municipal Money Market Fund $302,061,345 $750,000 Dreyfus Research Growth Opportunity Fund, Inc. $124,152,600 $525,000 Dreyfus Short-Intermediate Government Fund $217,408,512 $600,000 Dreyfus Stock Index Fund, Inc. $1,429,649,646 $1,250,000 Dreyfus Strategic Municipal Bond Fund, Inc. $528,522,243 $900,000 Dreyfus Strategic Municipals, Inc. $725,460,451 $900,000 Dreyfus Treasury & Agency Cash Management $21,719,954,744 $2,500,000 Dreyfus Treasury Prime Cash Management $46,544,562,549 $2,500,000 Dreyfus U.S. Treasury Intermediate Term Fund $232,554,271 $600,000 Dreyfus U.S. Treasury Long Term Fund $99,373,873 $450,000 Dreyfus Worldwide Dollar Money Market Fund, Inc. $664,113,368 $900,000 General California Municipal Money Market Fund $1,035,598,505 $1,250,000 General Money Market Fund, Inc. $11,654,874,028 $2,500,000 General New York Municipal Bond Fund, Inc. $217,370,870 $600,000 General New York Municipal Money Market Fund $556,285,233 $900,000 The Dreyfus Fund Incorporated $735,321,320 $900,000 The Dreyfus Socially Responsible Growth Fund, Inc. $176,919,221 $600,000 The Dreyfus Third Century Fund, Inc. $217,327,261 $600,000 CitizensSelect Funds Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2009 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2009 Rule 17g-1(d) CitizensSelect Prime Money Market Fund CitizensSelect Treasury Money Market Fund GROUP TOTAL: Dreyfus Bond Funds, Inc. Dreyfus Municipal Bond Fund GROUP TOTAL: Dreyfus Government Cash Management Funds Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Fund GROUP TOTAL: ADVANTAGE FUNDS, INC. Dreyfus Emerging Leaders Fund Dreyfus Global Absolute Return Fund Dreyfus International Value Fund Dreyfus MidCap Value Fund Dreyfus Select Midcap Growth Fund Dreyfus Small Company Value Fund Dreyfus Strategic Value Fund Dreyfus Structured Mid Cap Fund Dreyfus Technology Growth Fund Dreyfus Total Return Advantage Fund Global Alpha Fund GROUP TOTAL: Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2009 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2009 Rule 17g-1(d) DREFYSU INSTITUTIONAL CASH ADVANTAGE FUNDS Dreyfus Institutional Cash Advantage Fund Dreyfus Institutional Cash Advantage Plus Fund GROUP TOTAL: Dreyfus Investment Funds Dreyfus/Newton International Equity Fund Dreyfus/Standish Fixed Income Fund Dreyfus/Standish Intermediate Tax Exempt Bond Fund Dreyfus/Standish International Fixed Income Fund Dreyfus/Stanish Global Fixed Income Fund Dreyfus/TBCAM International Core Equity fund Dreyfus/TBCAM International Small Cap Fund Dreyfus/TBCAM Large Cap Core Fund Dreyfus/TBCAM Small Cap Growth Fund Dreyfus/TBCAM Small Cap Tax-Sesitive Equity Fund Dreyfus/TBCAM Small Cap Value Fund Dreyfus/TBCAM Small Cap Value Fund II Dreyfus/TBCAM Small/Mid Cap Growth Fund Dreyfus/The Boston Company Emerging Markets Core Equity Fund GROUP TOTAL: Dreyfus Investment Grade Funds, Inc. Dreyfus Inflation Adjusted Securities Fund Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2009 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2009 Rule 17g-1(d) Dreyfus Intermediate Term Income Fund Dreyfus Short Term Income Fund Dreyfus Yield-Advantage Fund GROUP TOTAL: Dreyfus Institutional Money Market Funds Money Market GROUP TOTAL: Dreyfus Index Funds, Inc. Dreyfus International Stock Index Fund Dreyfus S&P 500 Index Fund Dreyfus Smallcap Stock Index Fund GROUP TOTAL: Dreyfus International Funds, Inc. Dreyfus Emerging Markets Fund GROUP TOTAL: DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Dreyfus Institutional Preferred Money Market Fund Dreyfus Institutional Preferred Plus Money Market Fund GROUP TOTAL: DREYFUS INSITUTIONAL RESERVES FUNDS Dreyfus Institutional Reserves Government Fund Dreyfus Institutional Reserves Money Fund Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2009 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2009 Rule 17g-1(d) Dreyfus Institutional Reserves Treasury Fund Dreyfus Institutional Reserves Treasury Prime Fund GROUP TOTAL: Dreyfus Investment Portfolios Core Value Portfolio MidCap Stock Portfolio Small Cap Stock Index Portfolio Technology Growth Portfolio GROUP TOTAL: The Dreyfus/Laurel Funds, Inc. Dreyfus AMT-Free Municipal Reserves Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Core Equity Fund Dreyfus Disciplined Stock Fund Dreyfus Large Company Stock Fund Dreyfus Money Market Reserves Dreyfus Small Cap Value Fund Dreyfus Strategic Income Fund Dreyfus Tax Managed Growth Fund Dreyfus US Treasury Reserves GROUP TOTAL: Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2009 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2009 Rule 17g-1(d) DREYFUS LAUREL FUNDS TRUST Drey. Equity Income Fund Dreyfus 130/30 Growth Fund Dreyfus Core Value Fund Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Global Equity Income Fund Dreyfus International Bond Fund Dreyfus Limited Term High Yield Fund GROUP TOTAL: The Dreyfus/Laurel Tax-Free Municipal Funds Dreyfus BASIC California Municipal Money Market Fund Dreyfus BASIC Massachusetts Municipal Money Market Fund Dreyfus BASIC New York Municipal Money Market Fund GROUP TOTAL: Dreyfus LifeTime Portfolios, Inc. Growth & Income Portfolio GROUP TOTAL: Dreyfus Municipal Funds, Inc. Dreyfus AMT-Free Municpal Bond Fund Dreyfus BASIC Municipal Money Market Fund Dreyfus BASIC New Jersey Municipal Money Market Fund Dreyfus High Yield Municipal Bond Fund GROUP TOTAL: Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2009 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2009 Rule 17g-1(d) Dreyfus Money Market Instruments, Inc. Government Securities Series Money Market Series GROUP TOTAL: Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. Dreyfus California AMT-Free Municipal Bond Fund, Inc. GROUP TOTAL: Dreyfus Premier GNMA Fund, Inc. Dreyfus GNMA Fund GROUP TOTAL: DREYFUS PREMIER INVESTMENT FUNDS, INC. Dreyfus Diversified International Fund Dreyfus Emerging Asia Fund DREYFUS ENHANCED INCOME FUND Dreyfus Global Real Estate Securities Fund Dreyfus Greater China Fund Dreyfus Int'l Growth Fund Dreyfus Large Cap Value Fund Dreyfus Large Cap Equity Fund Dreyfus Large Cap Growth Fund GROUP TOTAL: Dreyfus Manager Funds I Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2009 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2009 Rule 17g-1(d) Dreyfus Alpha Growth Fund Dreyfus S&P Stars Opportunities Fund GROUP TOTAL: Dreyfus Managers Funds II Dreyfus Balanced Opportunity Fund GROUP TOTAL: DREYFUS OPPORTUNITY FUNDS Dreyfus Enterprise Fund Dreyfus Global Sustainability Fund Dreyfus Health Care Fund Dreyfus Natural Resources Fund GROUP TOTAL: Dreyfus Stock Funds Dreyfus International Equity Fund Dreyfus International Small Cap Fund Dreyfus Small Cap Equity Fund GROUP TOTAL: Dreyfus Premier Short-Intermediate Municipal Bond Fund Dreyfus Short Intermediate Municipal Bond Fund GROUP TOTAL: DREYFUS PREMIER WORLDWIDE GROWTH FUND, INC. Dreyfus Worldwide Growth Fund Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2009 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2009 Rule 17g-1(d) GROUP TOTAL: DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS Dreyfus California AMT Tax-Free Cash Management Dreyfus New York AMT-Free Municipal Cash Management Dreyfus Tax Exempt Cash Management GROUP TOTAL: DREYFUS VARIABLE INVESTMENT FUND Appreciation Portfolio Developing Leaders Portfolio Growth and Income Portfolio International Equity Portfolio International Value Portfolio Money Market Portfolio Quality Bond Portfolio GROUP TOTAL: General Government Securities Money Market Funds, Inc. General Government Securities Money Market Fund General Treasury Prime Money Market Fund GROUP TOTAL: General Municipal Money Market Funds, Inc. General Municipal Money Market Fund GROUP TOTAL: BNY MELLON FUNDS TRUST Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2009 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2009 Rule 17g-1(d) BNY Mellon Bond Fund BNY Mellon Intermediate Bond Fund BNY Mellon Intermediate U.S. Government Fund BNY Mellon International Appreciation Fund BNY Mellon Large Cap Stock Fund BNY Mellon Massachusetts Intermediate Municipal Bond Fund BNY Mellon Money Market Fund BNY Mellon Municipal Opportunities Fund BNY Mellon National Intermediate Municipal Bond Fund BNY Mellon National Municipal Money Market Fund BNY Mellon National Short-Term Municipal Bond Fund BNY Mellon New York Intermediate Tax Exempt Bond Fund BNY Mellon Pennsylvania Intermediate Municipal Bond Fund BNY Mellon Short-Term U.S. Government Securities Fund BNY Mellon U.S. Core Equity 130/30 Fund Mellon Balanced Fund Mellon Emerging Markets Fund Mellon Income Stock Fund Mellon International Fund Mellon Mid Cap Stock Fund Mellon Small Cap Stock Fund GROUP TOTAL: Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2009 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2009 Rule 17g-1(d) Dreyfus State Municipal Bond Funds Dreyfus Connecticut Fund Dreyfus Maryland Fund Dreyfus Massachusetts Fund Dreyfus Michigan Fund Dreyfus Minnesota Fund Dreyfus North Carolina Fund Dreyfus Ohio Fund Dreyfus Pennsylvania Fund Dreyfus Virginia Fund GROUP TOTAL: Strategic Funds, Inc. Dreyfus New Leaders Fund Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Emerging Markets Opportunity Fund Global Stock Fund International Stock Fund Systematic International Equity Fund GROUP TOTAL: GRAND TOTALS: AVAILABLE FIDELITY BOND COVERAGE AGREEMENT REGARDING DREYFUS JOINT INSURED BOND AGREEMENT among The Dreyfus Fund Incorporated and certain other investment companies as to which The Dreyfus Corporation or any affiliate (Dreyfus) now acts as Investment Adviser, Sub-Investment Adviser and/or Administrator (individually, a Fund and, collectively, the Funds) and which are registered under the Investment Company Act of 1940, as amended (the Act). WITNESSETH: WHEREAS, the Funds are covered as joint insureds under a Fidelity Bond or Bonds (the Bond) which complies with Rule 17g-1 promulgated by the Securities and Exchange Commission under the Act (Rule 17g-1); and WHEREAS, the Funds have entered into this Agreement to meet the requirements of paragraph (f) of Rule 17g-1; NOW THEREFORE IT IS HEREBY AGREED: 1. In the event that recovery is received under the Bond as a result of a loss sustained by two or more of the Funds, each Fund shall receive an equitable and proportionate share of said recovery, but said recovery shall at least equal the amount that each such Fund would have received had the Fund provided and maintained a single insured bond with the minimum coverage required by paragraph (d)(1) of Rule 17g-1. 2. The Funds acknowledge and agree that, upon approval by the Funds respective Boards of Directors/Trustees, the amount of the Bond or the carriers issuing the Bond may be changed from time to time, and that any such change shall not affect the rights and obligations of the Funds under this Agreement. 3. Each Fund shall be responsible for paying its pro-rata share, based on the ratio of its assets to the assets of all of the Funds, of the premium payable in respect of the Bond. The Funds acknowledge and agree that any new Fund added to the Bond or as a party to this Agreement will not be responsible for the foregoing amount incurred prior to the first Bond renewal following the addition of such Fund. 4. The Funds agree that any registered investment company for which Dreyfus in the future becomes the Investment Advisor, Sub-Investment Advisor and/or Administrator added as a joint insured under the Bond may become a party to this Agreement upon the execution of a copy of this Agreement by its duly authorized officer and shall thereafter be deemed a Fund hereunder. 5. This Agreement shall cease to apply to any Fund in respect of any loss that occurs after such Fund (i) ceases to be an investment company by order of the Securities and Exchange Commission pursuant to Section 8(f) of the Act, or (ii) ceases to be advised, sub-advised and/or administered by Dreyfus, and such Fund shall, at and after such time, cease to be a party to this Agreement for all purposes. 6. This Agreement shall be binding upon and shall inure to the benefit of any successor company of any of the undersigned, or any company into which any of the undersigned may be merged or with which it may be consolidated. 7. As to each Fund that is organized as a trust, this Agreement has been executed on behalf of the Fund by the undersigned officer of the Fund in his capacity as an officer of the Fund; the obligations of this Agreement shall only be binding upon the assets and property of the Fund and shall not be binding upon any Board member, officer or shareholder of the Fund individually. IN WITNESS WHEREOF, the Funds have caused this Agreement to be executed by their respective officers, thereunto duly authorized as of the day and year written below. /s/ Joni Lacks Charatan Dated as of January 31, 2009 Joni Lacks Charatan Vice President of: Advantage Funds, Inc. (formerly, Dreyfus Advantage Funds, Inc.) Dreyfus Emerging Leaders Fund Dreyfus Midcap Value Fund (formerly, Dreyfus Premier Midcap Value Fund) Dreyfus Small Company Value Fund Dreyfus Global Absolute Return Fund (formerly, Dreyfus Premier Global Absolute Return Fund) Dreyfus International Value Fund (formerly, Dreyfus Premier International Value Fund) Dreyfus Select Midcap Growth Fund (formerly, Dreyfus Premier Select Midcap Growth Fund) Dreyfus Strategic Value Fund (formerly, Dreyfus Premier Strategic Value Fund) Dreyfus Structured Midcap Fund (formerly, Dreyfus Premier Structured Midcap Fund) Dreyfus Technology Growth Fund (formerly, Dreyfus Premier Technology Growth Fund) Dreyfus Total Return Advantage Fund (formerly, Dreyfus Premier Total Return Advantage Fund) Global Alpha Fund BNY Mellon Funds Trust (formerly, Mellon Funds Trust) BNY Mellon Balanced Fund (formerly, Mellon Balanced Fund) BNY Mellon Bond Fund (formerly, Mellon Bond Fund) BNY Mellon Emerging Markets Fund (formerly, Mellon Emerging Markets Fund) BNY Mellon Income Stock Fund (formerly, Mellon Income Stock Fund) BNY Mellon Intermediate Bond Fund (formerly, Mellon Intermediate Bond Fund) BNY Mellon Intermediate U.S. Government Fund BNY Mellon International Appreciation Fund BNY Mellon International Fund (formerly, Mellon International Fund) BNY Mellon Large Cap Stock Fund (formerly, Mellon Large Cap Stock Fund) BNY Mellon Massachusetts Intermediate Municipal Bond Fund (formerly, Mellon Massachusetts Intermediate Municipal Bond Fund) BNY Mellon Money Market Fund (formerly, Mellon Money Market Fund) BNY Mellon Mid Cap Stock Fund (formerly, Mellon Mid Cap Stock Fund) BNY Mellon Municipal Opportunities Fund BNY Mellon National Intermediate Municipal Bond Fund (formerly, Mellon National Intermediate Municipal Bond Fund) BNY Mellon National Municipal Money Market Fund (formerly, Mellon National Municipal Money Market Fund) BNY Mellon National Short-Term Municipal Bond Fund (formerly, Mellon National Short-Term Municipal Bond Fund) BNY Mellon New York Intermediate Tax-Exempt Bond Fund BNY Mellon Pennsylvania Intermediate Municipal Bond Fund (formerly, Mellon Pennsylvania Intermediate Municipal Bond Fund) BNY Mellon Short-Term U.S. Government Securities Fund (formerly, Mellon Short-Term U.S. Government Securities Fund) BNY Mellon Small Cap Stock Fund (formerly, Mellon Small Cap Stock Fund) BNY Mellon U.S. Core Equity 130/30 Fund (formerly, Mellon U.S. Core Equity 130/30 Fund) CitizensSelect Funds CitizensSelect Prime Money Market Fund CitizensSelect Treasury Money Market Fund Dreyfus Appreciation Fund, Inc. Dreyfus BASIC Money Market Fund, Inc. Dreyfus BASIC U.S. Government Money Market Fund Dreyfus BASIC U.S. Mortgage Securities Fund (formerly, Dreyfus BASIC GNMA Fund) Dreyfus Bond Funds, Inc. Dreyfus Municipal Bond Fund Dreyfus Cash Management Dreyfus Cash Management Plus, Inc. Dreyfus Connecticut Municipal Money Market Fund, Inc. The Dreyfus Fund Incorporated Dreyfus Government Cash Management Funds Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Dreyfus Growth and Income Fund, Inc. Dreyfus High Yield Strategies Fund (closed-end fund) Dreyfus Index Funds, Inc. Dreyfus International Stock Index Fund Dreyfus S&P 500 Index Fund Dreyfus Smallcap Stock Index Fund Dreyfus Institutional Money Market Fund Money Market Series Dreyfus Institutional Cash Advantage Funds Dreyfus Institutional Cash Advantage Fund Dreyfus Institutional Cash Advantage Plus Fund Dreyfus Institutional Preferred Money Market Funds Dreyfus Institutional Preferred Money Market Fund Dreyfus Institutional Preferred Plus Money Market Fund Dreyfus Institutional Reserves Funds Dreyfus Institutional Reserves Treasury Prime Fund Dreyfus Institutional Reserves Government Fund Dreyfus Institutional Reserves Treasury Fund Dreyfus Institutional Reserves Money Fund Dreyfus Intermediate Municipal Bond Fund, Inc. Dreyfus International Funds, Inc. Dreyfus Emerging Markets Fund (formerly, Dreyfus Premier Emerging Markets Fund) Dreyfus Investment Grade Funds, Inc. (formerly, Dreyfus Investment Grade Bond Funds, Inc.) Dreyfus Inflation Adjusted Securities Fund Dreyfus Intermediate Term Income Fund (formerly, Dreyfus Premier Intermediate Term Income Fund) Dreyfus Short Term Income Fund (formerly, Dreyfus Premier Short Term Income Fund) Dreyfus Yield Advantage Fund (formerly, Dreyfus Premier Yield Advantage Fund) Dreyfus Investment Funds Dreyfus/The Boston Company Large Cap Core Fund Dreyfus/The Boston Company Small Cap Value Fund Dreyfus/The Boston Company Small Cap Value Fund II Dreyfus/The Boston Company Small Cap Growth Fund Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund Dreyfus/The Boston Company Emerging Markets Core Equity Fund Dreyfus/The Boston Company International Core Equity Fund Dreyfus/The Boston Company International Small Cap Fund Dreyfus/Standish Fixed Income Fund Dreyfus/Standish Global Fixed Income Fund Dreyfus/Standish International Fixed Income Fund Dreyfus/Standish Intermediate Tax Exempt Bond Fund Dreyfus/Newton International Equity Fund Dreyfus Investment Portfolios Core Value Portfolio MidCap Stock Portfolio Small Cap Stock Index Portfolio Technology Growth Portfolio The Dreyfus/Laurel Funds, Inc. Dreyfus AMT-Free Municipal Reserves (formerly, Dreyfus Municipal Reserves) Dreyfus BASIC S&P 500 Stock Index Fund (formerly, Dreyfus Institutional S&P 500 Stock Index Fund) Dreyfus Bond Market Index Fund Dreyfus Core Equity Fund (formerly, Dreyfus Premier Core Equity Fund) Dreyfus Disciplined Stock Fund Dreyfus Large Company Stock Fund (formerly, Dreyfus Premier Large Company Stock Fund) Dreyfus Money Market Reserves Dreyfus Small Cap Value Fund (formerly, Dreyfus Premier Small Cap Value Fund) Dreyfus Strategic Income Fund (formerly, Dreyfus Premier Strategic Income Fund) Dreyfus Tax Managed Growth Fund (formerly, Dreyfus Premier Tax Managed Growth Fund) Dreyfus U.S. Treasury Reserves The Dreyfus/Laurel Funds Trust Dreyfus 130/30 Growth Fund (formerly, Dreyfus Premier 130/30 Growth Fund) Dreyfus Core Value Fund (formerly, Dreyfus Premier Core Value Fund) Dreyfus Emerging Markets Debt Local Currency Fund (formerly, Dreyfus Premier Emerging Markets Debt Local Currency Fund) Dreyfus Equity Income Fund (formerly, Dreyfus Premier Equity Income Fund) Dreyfus Global Equity Income Fund (formerly, Dreyfus Premier Global Equity Income Fund) Dreyfus International Bond Fund (formerly, Dreyfus Premier International Bond Fund) Dreyfus Limited Term High Yield Fund (formerly, Dreyfus Premier Limited Term High Yield Fund) The Dreyfus/Laurel Tax-Free Municipal Funds Dreyfus BASIC California Municipal Money Market Fund Dreyfus BASIC Massachusetts Municipal Money Market Fund Dreyfus BASIC New York Municipal Money Market Fund Dreyfus LifeTime Portfolios, Inc. Growth & Income Portfolio Dreyfus Liquid Assets, Inc. Dreyfus Manager Funds I (formerly, Dreyfus Premier Manager Funds I) Dreyfus Alpha Growth Fund (formerly, Dreyfus Premier Alpha Growth Fund) Dreyfus S&P STARS Fund (formerly, Dreyfus Premier S&P STARS Fund) Dreyfus S&P STARS Opportunities Fund (formerly, Dreyfus Premier S&P STARS Opportunities Fund) Dreyfus Manager Funds II (formerly, Dreyfus Premier Manager Funds II) Dreyfus Balanced Opportunity Fund (formerly, Dreyfus Premier Balanced Opportunity Fund) Dreyfus Massachusetts Municipal Money Market Fund Dreyfus Midcap Index Fund, Inc. Dreyfus Money Market Instruments, Inc. Government Securities Series Money Market Series Dreyfus Municipal Bond Opportunity Fund (formerly, Dreyfus Premier Municipal Bond Fund) Dreyfus Municipal Cash Management Plus Dreyfus Municipal Funds, Inc. (formerly, Dreyfus BASIC Municipal Fund, Inc.) Dreyfus AMT-Free Municipal Bond Fund (formerly, Premier AMT-Free Municipal Bond Fund) Dreyfus BASIC Municipal Money Market Fund Dreyfus BASIC New Jersey Municipal Money Market Fund Dreyfus High Yield Municipal Bond Fund (formerly, Dreyfus Premier High Yield Municipal Bond Fund) Dreyfus Municipal Income, Inc. (closed-end fund) Dreyfus Municipal Money Market Fund, Inc. Dreyfus New Jersey Municipal Bond Fund, Inc. (formerly, Dreyfus Premier New Jersey Municipal Bond Fund, Inc.) Dreyfus New Jersey Municipal Money Market Fund, Inc. Dreyfus New York AMT-Free Municipal Money Market Fund (formerly, Dreyfus New York Tax Exempt Money Market Fund) Dreyfus New York AMT-Free Municipal Bond Fund (formerly, Dreyfus Premier New York AMT-Free Municipal Bond Fund) Dreyfus New York Municipal Cash Management Dreyfus New York Tax Exempt Bond Fund, Inc. Dreyfus Opportunity Funds (formerly, Dreyfus Premier Opportunity Funds) Dreyfus Global Sustainability Fund Dreyfus Enterprise Fund (formerly, Dreyfus Premier Enterprise Fund) Dreyfus Health Care Fund (formerly, Dreyfus Premier Health Care Fund) Dreyfus Natural Resources Fund (formerly, Dreyfus Premier Natural Resources Fund) Dreyfus Pennsylvania Municipal Money Market Fund Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. Dreyfus California AMT-Free Municipal Bond Fund Dreyfus Premier GNMA Fund, Inc. Dreyfus GNMA Fund Dreyfus Premier Investment Funds, Inc. (formerly, Dreyfus Premier International Funds, Inc.) Dreyfus Enhanced Income Fund Dreyfus Diversified International Fund (formerly, Dreyfus Diversified International Fund) Dreyfus Emerging Asia Fund (formerly, Dreyfus Premier Emerging Asia Fund) Dreyfus Global Real Estate Securities Fund (formerly, Dreyfus Premier Global Real Estate Securities Fund) Dreyfus Greater China Fund (formerly, Dreyfus Premier Greater China Fund) Dreyfus International Growth Fund (formerly, Dreyfus Premier International Growth Fund) Dreyfus Large Cap Growth Fund (formerly, Dreyfus Premier Large Cap Growth Fund) Dreyfus Large Cap Equity Fund (formerly, Dreyfus Premier Large Cap Equity Fund) Dreyfus Large Cap Value Fund (formerly, Dreyfus Premier Large Cap Value Fund) Dreyfus Premier Short-Intermediate Municipal Bond Fund Dreyfus Short-Intermediate Municipal Bond Fund Dreyfus Premier Worldwide Growth Fund, Inc. Dreyfus Worldwide Growth Fund Dreyfus Research Growth Fund, Inc. (formerly, Dreyfus Growth Opportunity Fund, Inc.) Dreyfus Short-Intermediate Government Fund The Dreyfus Socially Responsible Growth Fund, Inc. Dreyfus State Municipal Bond Funds (formerly, Dreyfus Premier State Municipal Bond Fund) Dreyfus Connecticut Fund (formerly, Connecticut Series) Dreyfus Maryland Fund (formerly, Maryland Series) Dreyfus Massachusetts Fund (formerly, Massachusetts Series) Dreyfus Michigan Fund (formerly, Michigan Series) Dreyfus Minnesota Fund (formerly, Minnesota Series) Dreyfus North Carolina Fund (formerly, North Carolina Series) Dreyfus Ohio Fund (formerly, Ohio Series) Dreyfus Pennsylvania Fund (formerly, Pennsylvania Series) Dreyfus Virginia Fund (formerly, Virginia Series) Dreyfus Stock Funds (formerly, Dreyfus Premier Stock Funds) Dreyfus International Equity Fund (formerly, Dreyfus Premier International Equity Fund) Dreyfus International Small Cap Fund (formerly, Dreyfus Premier International Small Cap Fund) Dreyfus Small Cap Equity Fund (formerly, Dreyfus Premier Small Cap Equity Fund) Dreyfus Stock Index Fund, Inc. Dreyfus Strategic Municipal Bond Fund, Inc. (closed-end fund) Dreyfus Strategic Municipals, Inc. (closed-end fund) Dreyfus Tax Exempt Cash Management Funds Dreyfus California AMT-Free Municipal Cash Management (formerly, Dreyfus California AMT Tax-Free Cash Management) Dreyfus New York AMT-Free Municipal Cash Management Dreyfus Tax Exempt Cash Management The Dreyfus Third Century Fund, Inc. (formerly, The Dreyfus Premier Third Century Fund, Inc.) Dreyfus Treasury & Agency Cash Management (formerly, Dreyfus Treasury Cash Management) Dreyfus Treasury Prime Cash Management Dreyfus 100% U.S. Treasury Money Market Fund Dreyfus U.S. Treasury Intermediate Term Fund (formerly, Dreyfus 100% U.S. Treasury Intermediate Term Fund) Dreyfus U.S. Treasury Long Term Fund (formerly, Dreyfus 100% U.S. Treasury Long Term Fund) Dreyfus Variable Investment Fund Appreciation Portfolio Developing Leaders Portfolio (formerly, Small Cap Portfolio) Growth and Income Portfolio International Equity Portfolio International Value Portfolio Money Market Portfolio Quality Bond Portfolio Dreyfus Worldwide Dollar Money Market Fund, Inc. General California Municipal Money Market Fund General Government Securities Money Market Funds, Inc. General Government Securities Money Market Fund General Treasury Prime Money Market Fund General Money Market Fund, Inc. General Municipal Money Market Funds, Inc. General Municipal Money Market Fund General New York Municipal Bond Fund, Inc. General New York Municipal Money Market Fund Strategic Funds, Inc. Dreyfus New Leaders Fund (formerly, Dreyfus Premier New Leaders Fund) Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund (formerly, Dreyfus Premier U.S. Equity Fund) Emerging Markets Opportunity Fund Global Stock Fund International Stock Fund Systematic International Equity Fund
